UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 0-28749 FREESTAR TECHNOLOGY CORPORATION (Exact Name of Company as Specified in Its Charter) Nevada 88-0446457 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 31 Mespil Road, Ballsbridge, Dublin 4, Ireland (Address of Principal Executive Offices) 353 (Company's Telephone Number) (Former Name, Former Address, and Former Fiscal Year, if Changed Since Last Report) Securities registered under Section 12 (b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock - $0.001 par value Check whether the issuer has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of "accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o, Accelerated filer o, Non-accelerated filer o, Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2of the Exchange Act. Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS As of May 13,2008, there were 329,216,321shares of Common Stock issued and outstanding. i Table of Contents TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2 30,2007 F-1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREEAND NINE MONTHS ENDED MARCH 31, 2008 AND 2007 F-2 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2008 AND 2007 F-3 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS F-5to F-18 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 1 ITEM 3 QUANTITATIVEAND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 10 ITEM 4. CONTROLS AND PROCEDURES 11 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 11 ITEM 1A RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 12 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 15 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 15 ITEM 5. OTHER INFORMATION 15 ITEM 6. EXHIBITS 15 SIGNATURES 16 ii Table of Contents FREESTAR TECHNOLOGY CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March 31, June 30, 2008 (Unaudited) 2007 Current assets: Cash and cash equivalents $ 214,150 $ 466,408 Accounts receivable, net of allowance for doubtful accounts of $57,779 and $54,903 at March 31 and June 30, 2007,respectively (note 3) 795,106 977,502 Other current assets (note 4) 151,118 103,988 Inventory (note 5) 695,296 918,947 Total current assets 1,855,670 2,466,845 Property, plant and equipment, net of accumulated depreciation and amortization of$262,110 and $170,804, at March 31, 2008 and June 30, 2007respectively(note 6) 177,869 187,323 Software license, net of accumulated amortization of$1,194,422 and $1,027,457 at March 31, 2008 and June 30, 2007, respectively (note 7) 1,066,734 1,233,699 Customer relationships and contracts, net of accumulated amortization of $1,080,933 and $848,493 at March 31, 2008 and June 30, 2007, respectively(note 7) 1,868,316 2,100,756 Software, net of accumulated amortization of$1,547,647 and $1,175,908 at March 31, 2008 and June 30, 2007, respectively (note 7) 3,178,263 2,608,446 Other long-term assets (note 8) 15,750 19,966 Total assets $ 8,162,602 $ 8,617,035 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses (note 9) 3,276,005 2,485,629 Due to related parties (note 10) 661,662 191,984 Deferred revenue 159,615 87,897 Total current liabilities 4,097,282 2,765,510 Commitments and contingencies Minority interest 510,131 184,008 Stockholders' Equity: (note 11) Convertible preferred stock, series A, $0.001 par value, 1,000,000 sharesauthorized; 1,000,000 shares issued and outstanding 1,000 1,000 Convertible preferred stock, series B, $0.001 par value, 4,000,000 sharesauthorized,1,500,000 and 2,000,000 shares issued and outstanding at March31, 2008 and June 30, 2007, respectively 1,500 2,000 Additional paid-in capital - preferred stock 2,530,558 2,890,058 Common stock, $0.001 par value, 500,000,000 shares authorized; 304,384,343 and 233,783,452 shares issued and outstanding at March31, 2008 and June 30, 2007,respectively(note 11) 304,384 233,783 Additional paid-in capital - common stock 88,702,217 75,589,649 Common stock subscrptions receivable (1,635,000 ) (600,000 ) Common stock subscribed 474,156 2,600,014 Deferred compensation (note 11) (86,584 ) (599,770 ) Unearned compensation on restricted stock (22,403 ) (121,701 ) Accumulated deficit (87,136,832 ) (74,418,911 ) Accumulated other comprehensive gain 422,193 91,395 Total stockholders' equity 3,555,189 5,667,517 Total liabilities and stockholders' equity $ 8,162,602 $ 8,617,035 The accompany notes form an integral part of these unaudited consolidated condensed financial statements. F-1 Table of Contents FREESTAR TECHNOLOGY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended ThreeMonths Ended NineMonths Ended NineMonths Ended March 31, March 31, March 31, March 31, 2008 2007 2008 2007 Revenue Transaction processing $ 575,002 $ 484,093 $ 1,575,507 $ 1,443,763 Consulting services 760,119 474,505 2,049,958 738,449 Hardware and related 294,029 167,036 806,893 217,184 Total revenue 1,629,150 1,125,634 4,432,358 2,399,396 Cost of revenue Transaction processing 623,110 616,430 1,866,738 1,776,774 Consulting services 487,860 440,052 1,483,174 652,065 Hardware and related 207,402 162,884 657,057 211,814 Total cost of sales 1,318,372 1,219,366 4,006,969 2,640,653 Gross profit (loss) 310,778 (93,732 ) 425,389 (241,257 ) Selling, general and administrative expenses 2,774,702 2,528,718 12,840,282 7,980,845 Loss from operations (2,463,924 ) (2,622,450 ) (12,414,893 ) (8,222,102 ) Other income (expenses): Additional cost of acquisition (note 7) - - (192,555 ) - Interest income/(expense) (6,660 ) (838 ) (37,071 ) (1,617 ) Loss before income taxes and minority interest in subsidiaries (2,470,584 ) (2,623,288 ) (12,644,519 ) (8,223,719 ) Income taxes - - - 7,961 Minority interest in net income (loss) of subsidiaries 39,789 (4,244 ) 73,402 (17,956 ) Net Loss (2,510,373 ) (2,619,044 ) (12,717,921 ) (8,213,724 ) Other - Comprehensive income (loss):Gain (Loss) on foreign exchange 120,198 162,157 330,798 188,185 Comprehensive loss $ (2,390,175 ) $ (2,456,887 ) $ (12,387,123 ) $ (8,025,539 ) Loss per share - basic and diluted $ (0.01 ) $ (0.01 ) $ (0.05 ) $ (0.04 ) Weighted average shares outstanding - basic 301,291,750 196,712,900 275,810,098 189,118,243 Weighted average shares outstanding - diluted 309,006,033 217,419,006 283,524,384 214,926,890 The accompany notes form an integral part of these unaudited condensed consolidated financial statements. F-2 Table of Contents FREESTAR TECHNOLOGY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Nine Months Ended Months Ended March 31, March 31, 2008 2007 Cash flows used for operating activities: Net loss $ (12,717,921 ) $ (8,213,724 ) Minority interest in income loss of subsidiary 73,402 (17,956 ) Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Depreciation and amortization 707,474 622,201 Increase in AR reserve 33,403 Non-cash compensation 6,837,135 3,245,625 Changes in assets and liabilities: (Increase) decrease in assets Accounts receivable 38,882 227,452 Inventory 98,134 (1,144,814 ) Long term deposits and prepaid rent (19,966 ) Other current assets (46,773 ) (2,157 ) Increase (decrease) in liabilities Accounts payable and accrued expenses 1,375,406 818,766 Deferred revenue 71,718 - Due to employees 182,837 Accrual of salary to officers 469,678 92,122 Total adjustments 9,625,056 4,037,513 Net cash used by operating activities (3,092,865 ) (4,176,211 ) Cash flows provided by (used for) investing activities: Purchase of fixed assets (37,918 ) (130,392 ) Purchase of software and capitalized software cost (355,441 ) (542,447 ) Investment in PLC, net of cash acquired - (177,737 ) Net cash used by investing activities (393,359 ) (850,576 ) Cash flows provided by (used for) financing activities: Proceeds from sale of common stock 965,000 2,400,000 Commissions for sale of common stock - (240,000 ) Proceeds from exercise of stock options/warrants 2,280,106 82,500 Cash contributed by officer of subsidiary 252,721 - Net cash provided by financing activities 3,497,827 2,242,500 Net increase (decrease) in cash and cash equivalents 11,603 (2,784,287 ) Foreign currency translation adjustments (263,861 ) 70,832 Cash and cash equivalents, beginning of period 466,408 2,972,135 Cash and cash equivalents, end of period $ 214,150 $ 258,680 F-3 Table of Contents FREESTAR TECHNOLOGY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Continued) Nine Nine Months Ended Months Ended March 31, March 31, 2008 2007 Supplemental disclosure of cash flow information: Interest paid $ - $ - Income tax paid $ - $ 7,961 Shares of restricted common stock issued for services $ 4,071,542 $ 985,000 Shares of common stock issued to employees for services $ 181,750 $ - Adjustment of unearned restricted common stock for the period $ 99,298 $ - Adjustment of deferred compensation for the period $ 513,186 $ 1,657,208 Shares of common stock issued for subscriptions receivable $ 1,500,000 $ 600,000 Fair value of options issued to consultants and employees $ 1,702,359 $ 761,417 Shares of common stock issued for prepaid rent $ - $ 75,600 Shares of common stock issued for subscriptions payable $ - $ 352,500 Stock options exercised, cash not received $ - $ 75,000 Conversion of preferred stock to common stock $ 360,000 $ 13,700 Value of shares issued to director for services $ 269,000 $ - Cancellation of shares of common stock $ - $ (158,000 ) Shares of common stock issued to acquire interest in subsidiary $ - $ 800,000 Acquisition of PLC Partners, LTD: Accounts receivable $ - $ 273,740 Property and equipment - 2,381 Customer relationships and contracts - 982,045 Current liabilities - (262,423 ) Minority interest - (17,956 ) Net Assets $ - $ 977,787 Common stock Issued $ - 800,000 Cash paid - 200,000 Cash balance upon acquisition - (22,213 ) Net Assets $ - $ 977,787 Fair value of additional shares issuedfor PLC Acquisition: $ 192,555 $ - The accompany notes form an integral part of these unaudited condensed consolidated financial statements. F-4 Table of Contents FREESTAR TECHNOLOGY CORPORATON NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 (UNAUDITED) 1.
